Per Curiam.

The ground assigned by the landlord for terminating the lease, as stated in its letter of June 17, 1947, is not applicable or authorized under paragraph VI of the lease. In our opinion, it has no application to conduct or acts committed off the demised premises. We are also of opinion' that the provisions of subdivision 6 of section 1410 of the Civil Practice Act are suspended during the existence of the Business Bent Law and that there is no evidence that the tenant used or was using the demised space for illegal purposes (§ 8, subd. [b], cl. [2] ; L. 1945, ch. 314).